IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-10279
                         Conference Calendar


UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

LEONARDO CASTANEDA, also known as Hector,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:99-CR-76-7-X
                        - - - - - - - - - -
                          October 19, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Leonardo Castaneda has requested

leave to withdraw as counsel and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Castaneda filed a

response and a motion for appointment of substitute counsel, or

in the alternative, to proceed pro se on appeal.    His motion is

DENIED.   Our independent review of the brief, Castaneda’s

response, and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.